Citation Nr: 0740505	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The veteran filed his original claim of entitlement to 
service connection for PTSD in February 1994.  By rating 
decision in June 1994, the veteran's claim was denied based 
on unverifiable stressors.  The veteran attempted to reopen 
his claim in April 1997, but a rating decision dated in 
September 1997 declined to reopen the claim.  In June 2000, 
the veteran again attempted to reopen the claim.  
Inexplicably, the RO adjudicated the veteran's claim on the 
merits.  A rating decision dated in November 2000 again 
denied the veteran's claim.  In the present claim, filed in 
July 2003, the RO again adjudicated the veteran's claim on 
the merits, without addressing the issue of new and material 
evidence.  To establish jurisdiction over the issue of 
service connection for PTSD, the Board must first consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that due to multiple procedural 
failures, the veteran's claim must be remanded for additional 
development.

As noted above, the veteran's claim was adjudicated on the 
merits in the May 2004 rating decision, after the claim had 
been denied on three prior occasions.  Under 38 U.S.C.A. § 
5108, VA may reopen a previously and finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims held in Kent v. Nicholson, 20 
Vet. App. 1 (2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board finds that the notice letters sent 
to the veteran in August and December 2003 did not comply 
with the new requirements under Kent.  Therefore, this case 
must be remanded with regard to the veteran's claim to reopen 
for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim, determining 
whether new and material evidence has 
been received warranting reopening of 
the claim.  Only if new and material 
evidence is found to have been received 
should the claim be readjudicated on 
the merits.  If any such action does 
not resolve the claim, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

